Exhibit 10.11

 

AMENDED AND RESTATED EXECUTIVE SALARY
CONTINUATION AGREEMENT

 

      THIS AGREEMENT,  made and entered into this 10th day of September, 2007,
by and between Hampden Bank a bank organized and existing under the laws of the
Commonwealth of Massachusetts (hereinafter referred to as the "Bank"), and
Thomas R. Burton, an Executive of the Bank (hereinafter referred to as the
"Executive").

 

      WHEREAS,  the Bank and the Executive are parties to the Executive
Supplemental Retirement Plan Agreement dated the 1st day of January, 2004
between Hampden Bank and Thomas R. Burton that provides for the payment of
certain benefits. This Amended and Restated Executive Salary Continuation
Agreement dated January 1, 2007 shall bring the Executive Salary Continuation
Agreement dated January 1, 2004, into compliance with Internal Revenue Code
Section 409A. The benefits provided hereunder shall amend and restate the
existing Executive Salary Continuation Agreement dated January 1, 2004 and the
benefits provided thereby;

 

      WHEREAS,  the Executive has been and continues to be a valued Executive of
the Bank;

 

      WHEREAS,  the purpose of this Agreement is to further the growth and
development of the Bank by providing the Executive with supplemental retirement
income, and thereby encourage the Executive's productive efforts on behalf of
the Bank and the Bank's shareholders, and to align the interests of the
Executive and those shareholders.

 

      WHEREAS,  it is the desire of the Bank and the Executive to enter into
this Agreement under which the Bank will agree to make certain payments to the
Executive at retirement or the Executive's Beneficiary in the event of the
Executive's death pursuant to this Agreement;

 

      ACCORDINGLY,  it is intended that the Agreement be "unfunded" for purposes
of the Employee Retirement Income Security Act of 1974, as amended ("ERISA") and
not be construed to provide income to the participant or beneficiary under the
Internal Revenue Code of 1986, as amended (the "Code"), particularly Section
409A of the Code and guidance or regulations issued thereunder, prior to actual
receipt of benefits; and

 

      THEREFORE,  it is agreed as follows:

 

I.

EFFECTIVE DATE

     

The Effective Date of this Agreement shall be January 1, 2007.

   

1

 



--------------------------------------------------------------------------------



II.

FRINGE BENEFITS

     

The salary continuation benefits provided by this Agreement are granted by the
Bank as a fringe benefit to the Executive and are not part of any salary
reduction plan or and arrangement deferring a bonus or a salary increase. The
Executive has no option to take any current payment or bonus in lieu of these
salary continuation benefits except as set forth hereinafter.

   

III.

DEFINITIONS

   

 

A.

Beneficiary

:          

The Executive shall have the right to name a Beneficiary of the Death Benefit.
The Executive shall have the right to name such Beneficiary at any time prior to
the Executive's death and submit it to the Plan Administrator (or Plan
Administrator's representative) on the form provided. Once received and
acknowledged by the Plan Administrator, the form shall be effective. The
Executive may change a Beneficiary designation at any time by submitting a new
form to the Plan Administrator. Any such change shall follow the same rules as
for the original Beneficiary designation and shall automatically supersede the
existing Beneficiary form on file with the Plan Administrator.

         

If the Executive dies without a valid Beneficiary designation on file with the
Plan Administrator, death benefits shall be paid to the Executive's estate.

         

If the Plan Administrator determines in its discretion that a benefit is to be
paid to a minor, to a person declared incompetent, or to a person incapable of
handling the disposition of that person's property, the Plan Administrator may
direct distribution of such benefit to the guardian, legal representative or
person having the care or custody of such minor, incompetent person or incapable
person. The Plan Administrator may require proof of incompetence, minority or
guardianship as it may deem appropriate prior to distribution of the benefit.
Any distribution of a benefit shall be a distribution for the account of the
Executive and the Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Agreement for such distribution amount.

       

B.

Change in Control

:          

"Change in Control" shall mean a change in ownership or control of the Bank as
defined in Treasury Regulation Section 1.409A-3(i)(5) or any subsequently
applicable Treasury Regulation. The formation of a mutual holding company shall
not constitute a Change in Control event.

     

2

 



--------------------------------------------------------------------------------



 

C.

Disability or Disabled

:          

"Disability or Disabled" shall mean Executive (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees at the Bank. Medical determination of Disability may be made
by either the Social Security Administration or by the provider of an accident
or health plan covering Executives of the Bank, provided that the definition of
disability applied under such Disability insurance program complies with the
requirements of Section 409A. Upon the request of the Plan Administrator, the
Executive must submit proof to the Plan Administrator of Social Security
Administration's or the provider's determination.

       

D.

Discharge for Cause

:          

Should the Executive be Discharged for Cause at any time, all benefits under
this Executive Plan shall be forfeited. The term "for cause" shall mean any of
the following that result in an adverse effect on the Bank: (i) gross negligence
or gross neglect; (ii) the commission of a felony or gross misdemeanor involving
moral turpitude, fraud, or dishonesty; (iii) the willful violation of any law,
rule, or regulation (other than a traffic violation or similar offense); (iv) an
intentional failure to perform stated duties; or (v) a breach of fiduciary duty
involving personal profit. If a dispute arises as to discharge "for cause," such
dispute shall be resolved by arbitration as set forth in this Agreement.

       

E.

Normal Retirement Age

:          

"Normal Retirement Age" shall mean the date on which the Executive attains age
sixty-five (65).

       

F.

Plan Year

:          

Any reference to "Plan Year" shall mean a calendar year from January 1st to
December 31st. In the year of implementation, the term "Plan Year" shall mean
the period from the Effective Date to December 31st of the year of the Effective
Date.

     

3

 



--------------------------------------------------------------------------------



 

G.

Restriction on Timing of Distribution

:          

Notwithstanding any provision of this Agreement to the contrary, distributions
to the Executive may not commence earlier than six (6) months after the date of
a Separation form Service if, pursuant to Section 409A of the Code and
regulations and guidance promulgated thereunder, the Executive is considered a
"specified employee" under Section 416(i) of the Code. In the event a
distribution is delayed pursuant to this paragraph, the originally scheduled
payment shall be delayed for six (6) months, and shall commence instead on the
first day of the seventh month following the delay. If payments are scheduled to
be made in installments, the first six (6) months of installment payments shall
be delayed, aggregated, and paid instead on the first day of the seventh month,
after which all installment payments shall be made on their regular schedule. If
payment is scheduled to be made in a lump sum, the lump payment shall be delayed
for six (6) months and instead be made on the first day of the seventh month.

       

H.

Retirement Date

:          

"Retirement Date" shall mean the later of the Executive's sixty-fifth (65th)
birthday or Separation from Service.

       

I.

Separation from Service

:          

For purposes of this Agreement, whether a termination of employment or service
has occurred is determined based on whether the facts and circumstances indicate
that the Bank and Executive reasonably anticipated that no further service would
be performed after a certain date or that the level of bona fide services the
Executive would perform after such date (whether as an Executive or as an
independent contractor) would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide service performed (whether as an
Executive or an independent contractor) over the immediately preceding
thirty-six (36) month period (or the full period of services to the Bank if the
Executive has been providing services to the Bank less than 36 months). Facts
and circumstances to be considered in making this determination include, but are
not limited to, whether the Executive continues to be treated as an Executive
for other purposes (such as continuation of salary and participation in
Executive benefit programs), whether similarly situated service providers have
been treated consistently, and whether the Executive is permitted, and
realistically available, to perform services for other service recipients in the
same line of business. An Executive will be presumed not to have separated from
service where the level of bona fide services performed continues at a level
that is fifty percent (50%) or more

     

4

 



--------------------------------------------------------------------------------



   

of the average level of service performed by the Executive during the
immediately preceding thirty-six (36) month period.

     

IV.

RETIREMENT BENEFIT

     

Upon attainment of the Retirement Date, the Bank shall pay the Executive and
annual benefit equal to Ninety Five Thousand and 00/100th Dollars ($95,000.00).
Said benefit shall be paid in equal monthly installments (1/12th of the annual
benefit) until the death of the Executive. Said payment shall be made the first
day of the month following the date of such Separation from Service.

   

V.

DEATH BENEFIT

     

In the event the Executive should die at any time after the Executive Date of
this Agreement, the Bank will pay the accrued balance on the date of death, of
the Executive's Accrued Liability Retirement Account in one (1) lump sum to the
Executive's Beneficiary. Said payment due hereunder shall be made within sixty
(60) days of the Executive's death.

   

VI.

DISABILITY BENFIT

     

In the event the Executive becomes Disabled prior to the Executive's Normal
Retirement Age, then the Executive shall become one hundred percent (100%)
vested in the benefit amount stated in Paragraph IV. Said benefit shall be paid
in equal monthly installments until the death of the Executive. Payment shall
commence upon attainment of Normal Retirement Age.

   

VII.

BENEFIT ACCOUNTING/

 

ACCRUED LIABILITY RETIREMENT ACCOUNT

     

The Bank shall account for this benefit using the regulatory accounting
principles of the bank's primary federal regulator. The Bank shall establish an
Accrued Liability Retirement Account for the Executive into which appropriate
reserves shall be accrued.

   

VIII.

TERMINATION PRIOR TO NORMAL RETIREMENT AGE

     

In the event that the employment of the Executive shall terminate prior to
Normal Retirement Age, by the Executive's voluntary action, or by the
Executive's discharge by the Bank without cause, the Bank shall pay to the
Executive an amount of money equal to the balance of the Executive's accrued
liability retirement account, on the date of Separation from Service, of the
Executive's Accrued Liability Retirement Account, multiplied by fifty percent
(50%) plus ten percent (10%) times the number of full years of employment with
the Bank from the Effective Date of original Executive Salary Continuation
Agreement dated

   

5

 



--------------------------------------------------------------------------------



 

January 1, 2004 (to a maximum of 100%). This benefit shall be paid in a lump sum
thirty (30) days following Separation from Service.

   

IX.

DISCHARGE FOR CAUSE

     

Not withstanding anything to the contrary, in the event the Executive shall be
Discharged for Cause at any time, this Agreement shall terminate and all
benefits provided herein shall be forfeited.

   

X.

CHANGE IN CONTROL

     

Upon a Change in Control, the Executive shall become one hundred percent (100%)
vested in the Retirement Benefit. The Executive shall receive the Retirement
Benefit as stated in Paragraph IV, as if the Executive had been continuously
employed by the Bank until the Executive's Normal Retirement Age. Said benefit
shall be paid in equal monthly installments until the death of the Executive.
Payment shall commence upon attainment of Normal Retirement Age. This benefit
shall be paid in lieu of any other benefit under this Agreement.

   

XI.

RESTRICTIONS ON FUNDING

     

The Bank shall have no obligation to set aside, earmark or entrust any fund or
money with which to pay its obligations under this Agreement. The Executive,
their beneficiary(ies), or any successor in interest shall be and remain simply
a general creditor of the Bank in the same manner as any other creditor having a
general claim for matured and unpaid compensation.

     

The Bank reserves the absolute right, at its sole discretion, to either fund the
obligations undertaken by this Agreement or to refrain from funding the same and
to determine the extent, nature and method of such funding. Should the Bank
elect to fund this Agreement, in whole or in part, through the purchase of life
insurance, mutual funds, disability policies or annuities, the Bank reserves the
absolute right, in its sole discretion, to terminate such funding at any time,
in whole or in part. At no time shall any Executive be deemed to have any lien,
right, title or interest in any specific funding investment or assets of the
Bank.

     

If the Bank elects to invest in a life insurance, disability or annuity policy
on the life of the Executive, then the Executive shall assist the Bank by freely
submitting to a physical exam and supplying such additional information
necessary to obtain such insurance or annuities.

   

XII.

MISCELLANEOUS

   

 

A.

Alienability and Assignment Prohibition

:          

Neither the Executive nor any Beneficiary under this Agreement shall have any
power to transfer, assign, anticipate, hypothecate, mortgage,

     

6

 



--------------------------------------------------------------------------------



   

commute, modify or otherwise encumber in advance any of the benefits payable
hereunder nor shall any of said benefits be subject to seizure for the payment
of any debts, judgments, alimony or separate maintenance owed by the Executive
or the Executive's Beneficiary, nor be transferable by operation of law in the
event of bankruptcy, insolvency or otherwise.

       

B.

Amendment or Revocation

:          

Subject to Paragraph XIV, it is agreed by and between the parties hereto that,
during the lifetime of the Executive, this Agreement may be amended or revoked
at any time or times, in whole or in part, by the mutual written consent of the
Executive and the Bank. Any such amendment shall not be effective to decrease or
restrict any Executive's accrued benefit under this Agreement, determined as of
the date of amendment , unless agreed to in writing by the Executive, and
provided further, no amendment shall be made , or if made, shall be effective,
if such amendment would cause the Agreement to violate Internal Revenue Code
Section 409A.

       

C.

Applicable Law

:          

The validity and interpretation of this Agreement shall be governed by the laws
of the Commonwealth of Massachusetts.

       

D.

Binding Obligation of the Bank and any Successor in Interest

:          

The Bank shall not merge or consolidate into or with another bank or sell
substantially all of its assets to another bank, firm or person until such bank,
firm or person expressly agree, in writing, to assume and discharge the duties
and obligations of the Bank under this Agreement. This Agreement shall be
binding upon the parties hereto, their successors, beneficiaries, heirs and
personal representatives.

       

E.

Gender

:          

Whenever this Agreement words are used in the masculine or neutral gender, they
shall be read and construed as in the masculine, feminine, or neutral gender,
whenever they should so apply.

       

F.

Headings

:          

Headings and subheadings in this Agreement are inserted for reference and
convenience only and shall not be deemed a part of this Agreement.

     

7

 



--------------------------------------------------------------------------------



 

G.

Not a Contract of Employment

:          

This Agreement shall not be deemed to constitute a contract of employment
between the parties hereto, nor shall any provision hereof restrict the right of
the Bank to discharge the Executive, or restrict the right of the Executive to
terminate employment.

       

H.

Opportunity to Consult with Independent Advisors

:          

The Executive acknowledges that he has been afforded the opportunity to consult
with independent advisors of his choosing including, without limitation,
accountants or tax advisors and counsel regarding both the benefits granted to
him under the terms of this Agreement and the; (i) terms and conditions which
may affect the Executive's right to these benefits; and (ii) personal tax
effects of such benefits including, without limitation, the effects of any
federal or state taxes, Sections 280G of the Code, Section 409A of the Code and
guidance or regulations thereunder, and any other taxes, costs, expenses or
liabilities whatsoever related to such benefits, which in any of the foregoing
instances the Executive acknowledges and agrees shall be the sole responsibility
of the Executive notwithstanding any other term or provision of this Agreement.
The Executive further acknowledges and agrees that the Bank shall have no
liability whatsoever related to any such personal tax effects or other personal
costs, expenses, or liabilities applicable to the Executive and further
specifically waives any right for himself or herself, and his or her heirs,
beneficiaries, legal representative, agents, successor and assign to claim or
assert liability on the part of the Bank related to the matters described above
in this paragraph. The Executive further acknowledges that he has read,
understands and consents to all of the terms and conditions of this Agreement,
and that he enters into this Agreement with a full understanding of its terms
and conditions.

       

I.

Partial Invalidity

:          

If any term, provision, covenant, or condition of this Agreement is determined
by an arbitrator or a court, as the case may be, to be invalid, void, or
unenforceable, such determination shall not render any other term, provision,
covenant, or condition invalid, void, or unenforceable, and the Agreement shall
remain in full force and effect notwithstanding such partial invalidity.

     

8

 



--------------------------------------------------------------------------------



 

J.

Permissible Acceleration Provision

:          

Under Treasury Regulation Section 1.409A-3(j)(4), a payment of deferred
compensation may not be accelerated except as provided in regulations by the
Internal Revenue Code. This Agreement allows all permissible payment
accelerations under 1.409A-3(j)(4) that include but are not limited to payments
necessary to comply with a domestic relations order, payments necessary to
comply with certain conflict of interest rules, payments intended to pay
employment taxes, and other permissible payments are allowed as permitted by
statue or regulation.

       

K.

Subsequent Changes to Time and Form of Payment

:          

The Bank may permit subsequent changes to the time and form of payment. Any such
change shall be considered made only when it becomes irrevocable under the terms
of the Agreement. Any subsequent time and form of payment changes will be
considered irrevocable not later than thirty (30) days following acceptance of
the change by the Plan administrator, subject to the following rules:

     

   

a.

the subsequent change may not take effect until at least twelve (12) months
after the date on which the change is made;

           

b.

the payment (except in the case of death, disability, or unforeseeable
emergency) upon which the change is made is deferred for a period of not less
than five (5) years from the date such payment would otherwise have been paid;
and

           

c.

in the case of a payment made at a specific time, the change must be made not
less than twelve (12) months before the date the payment is scheduled to be
paid.

       

 

L.

Tax Withholding

:          

The Bank shall withhold any taxes that are required to be withheld from the
benefits provided under this Agreement. The Executive acknowledges that the
Bank's sole liability regarding taxes is to forward any amounts withheld to the
appropriate taxing authority(ies).

     

XIII.

ADMINISTRATIVE AND CLAIMS PROVISIONS

   

 

A.

Plan Administrator

:          

The "Plan Administrator" of this Agreement shall be Hampden Bank. As Plan
Administrator, the Bank shall be responsible for the management,

     

9

 



--------------------------------------------------------------------------------



   

control and administration of the Agreement. The Plan Administrator may delegate
to others certain aspects of the management and operation responsibilities of
the Agreement including the employment of advisors and the delegation of
ministerial duties to qualified individuals.

       

B.

Claims Procedure

:      

   

a.

Filing a Claim for Benefits

:              

Any insured, Beneficiary, or other individual, ("Claimant") entitled to benefits
under this Agreement will file a claim request with the Plan Administrator. The
Plan Administrator will, upon written Request of a Claimant, make available
copies of all forms and instructions necessary to file a claim for benefits or
advise the Claimant where such forms and instructions may be obtained. If the
claim relates to disability benefits, then the Plan Administrator shall
designate a sub-committee to conduct the initial review of the claim (and
applicable references below to the Plan Administrator shall mean such
sub-committee).

           

b.

Denial of Claim

:              

A claim for benefits under this Agreement will be denied if the Bank determines
that the Claimant is not entitled to receive benefits under the Agreement.
Notice of a denial shall be furnished the Claimant within a reasonable period of
time after receipt of the claim for benefits by the Plan Administrator. This
time period shall not exceed more than ninety (90) days after the receipt of the
properly submitted claim. In the event that the claim for benefits pertains to
disability, the Plan Administrator shall provide written notice within
forty-five (45) days. However, if the Plan Administrator determines, in its
discretion, than an extension of time for processing the claim in required, such
extension shall not exceed an additional ninety (90) days. In the case of a
claim for disability benefits, the forty-five (45) day review period may be
extended for up to thirty (30) days if necessary due to circumstances beyond the
Plan Administrator's control, and for an additional thirty (30) days, if
necessary. Any extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Plan Administrator
expects to render the determination on review.

       

10

 



--------------------------------------------------------------------------------



   

c.

Content of Notice

:              

The Plan Administrator shall provide written notice to every Claimant who is
denied a claim for benefits which notice shall set forth the following:

       

     

(i.)

The specific reason or reasons for the denial;

               

(ii.)

Specific reference to pertinent Agreement provisions on which the denial is
based;

               

(iii.)

A description of any additional material or information necessary for the
Claimant to perfect the claim, and any explanation of why such material or
information is necessary; and

               

(iv.)

Any other information required by applicable regulations, including with respect
to disability benefits.

         

   

d.

Review Procedure

:              

The purpose of the Review Procedure is to provide a method by which a Claimant
may have a reasonable opportunity to appeal a denial of a claim to the Plan
Administrator for a full and fair review. The Claimant, or his duly authorized
representative, may:

       

     

(i.)

Request a review upon written application to the Plan Administrator. Application
for review must be made within sixty (60) days of receipt of written notice of
denial of claim. If the denial of claim pertains to disability, application for
review must be made within one hundred eighty (180) days of receipt of written
notice of the denial of claim;

               

(ii.)

Review and copy (free of charge) pertinent Agreement documents, records and
other information relevant to the Claimant's claim for benefits;

               

(iii.)

Submit issues and concerns in writing, as well as documents, records, and other
information relating to the claim.

         

11

 



--------------------------------------------------------------------------------



   

e.

Decision on Review

:              

A decision on review of a denied claim shall be made in the

following manner:

       

     

(i.)

The Plan Administrator may, in its sole discretion, hold a hearing on the denied
claim. If the Claimant's initial claim is for disability benefits, any review if
a denied claim shall be made by members of the Plan Administrator other than the
original decision maker(s) and such person(s) shall not be a subordinate of the
original decision maker(s). The decision on review shall be made promptly, but
generally not later than sixty (60) days after receipt of the application for
review. In the event that the denied claim pertains to disability, such decision
shall not be made later than forty-five (45) days after receipt of the
application for review. If the Plan Administrator determines that an extension
of time for processing is required, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial sixty (60) day
period. In no event shall the extension exceed a period of sixty (60) days from
the end of the initial period. In the event the denied claim pertains to
disability, written notice of such extension shall be furnished to the Claimant
prior to the termination of the initial forty-five (45) day period. In no event
shall the extension exceed a period of thirty (30) days from the end of the
initial period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Plan Administrator
expects to render the determination on review.

               

(ii.)

The decision on review shall be in writing and shall include specific reasons
for the decision written in an understandable manner with specific references to
the pertinent Agreement provisions upon which the decision is based.

               

(iii.)

The review will take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim without regard to
whether such information was submitted or considered in the initial benefit
determination. Additional considerations shall be required in the case of a
claim for disability benefits. For example, the claim will be reviewed without
reference to the initial adverse benefits determination and, if the initial

         

12

 



--------------------------------------------------------------------------------



       

adverse benefit determination was based in whole or in part on a medical
judgment, the Plan Administrator will consult with a health care professional
with appropriate training and experience in the field of medicine involving the
medical judgment. The health care professional who is consulted on appeal will
not be the same individual who was consulted during the initial determination or
the subordinate of such individual. If the Plan Administrator obtained the
advice of medical or vocational experts in making the initial adverse benefits
determination (regardless of whether the advice was relied upon), the Plan
Administrator will identify such experts.

               

(iv.)

The decision on review will include a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records or other information relevant to the Claimant's claim for
benefits.

         

   

f.

Exhaustion of Remedies

:              

A Claimant must follow the claims review procedures under this Agreement and
exhaust his or her administrative remedies before taking any further action with
respect to a claim for benefits.

       

 

C.

Arbitrations

:          

If claimants continue to dispute the benefit denial based upon completed
performance of this Agreement or the meaning and effect of the terms and
conditions thereof, then claimants may submit the dispute to an Arbitrator for
final arbitration. The Arbitrator shall be selected by mutual agreement of the
Bank and the claimants. The Arbitrator shall operate under any generally
recognized set of arbitration rules. The parties hereto agree that they and
their heirs, personal representatives, successors and assigns shall be bound by
the decision of such Arbitrator with respect to any controversy properly
submitted to it for determination.

         

Where a dispute arises as to the Bank's discharge of the Executive "For Cause,"
such dispute shall likewise be submitted to arbitration as above described and
the parties hereto agree to be bound by the decision thereunder.

     

13

 



--------------------------------------------------------------------------------



XIV.

TERMINATION OR MODIFICATION OF AGREEMENT BY REASON OF CHANGES IN THE LAW, RULES
OR REGUALTIONS

     

The Bank is entering into this Agreement upon the assumption that certain
existing tax laws, rules and regulations will continue in effect in their
current form. If any said assumptions should change and said change has a
detrimental effect in this Agreement, then the Bank reserves the right to
terminate or modify this Agreement accordingly. Any such termination or
modification shall not be effective to decrease or restrict the Executive's
Accrued Liability Retirement Account under this Agreement, determined as of the
date of amendment, unless agreed to in writing by the Executive. Upon a Change
in Control, this paragraph shall become null and void effective immediately upon
said Change in Control.

   

      IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully
read this Agreement and executed the original thereof on the first day ser forth
hereinabove, and that, upon execution, each has received a conforming copy.

 

   

HAMPDEN BANK


Springfield, MA      

/s/ Tara Corthell

 

By:

/s/ Robert A. Massey, CFO

Witness

   

(Bank Officer other than Executive)

Title

       

/s/ Tara Corthell

 

By:

/s/ Thomas R. Burton

Witness

   

Thomas R. Burton

       

14

 



--------------------------------------------------------------------------------